OPINION OF THE COURT
PER CURIAM.
The Defendant herein was arraigned on July 9, 1982. Thereafter, the Defendant/Appellee herein received notice that his trial was scheduled for August 13, 1982. Defendant/Appellee’s counsel did not receive a *20formal written notice of trial. The Defendant/Appellee appeared at the hearing on August 13, 1982 without his counsel being present with him.
The trial court did not inquire into the availability of counsel, or the availability or willingness of the Appellee to proceed without counsel. Solely on the basis of the Clerk’s failure to give written notice to Appellee’s counsel (even though the Appellee himself had been notified of the trial date), the trial court continued and charged the continuance to the Appellant, the State of Florida.
Thereafter, the trial court granted the Defendant/Appellee’s Motion to Discharge, made on September 1, 1982. The trial court granted the motion solely on the basis of the prior judge’s notation on the Court file that the continuance (of August 13, 1982) had been charged to the Appellant, the State of Florida. The Appellant maintains that this action by the trial court was in error. We agree. State v. McCoy, 369 So.2d 1027 (3d DCA 1979).
Reversed and Remanded.